Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 1 of 33 PageID #: 602




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 CONNIE FREESE,                                       )
                                                      )
                                Plaintiff,            )
                                                      )
                        vs.                           )       No. 1:18-cv-04016-JMS-MPB
                                                      )
 HONDA MANUFACTURING OF INDIANA, LLC,                 )
                                                      )
                                Defendant.            )

                                              ORDER

        On November 21, 2018, Plaintiff Connie Freese filed a Complaint in the Rush County,

 Indiana Circuit Court against Honda Manufacturing of Indiana, LLC (“HMIN”) alleging that

 HMIN "failed to accommodate [her] medical condition and discharged her in violation of the

 Americans with Disabilities Act," as well as "discriminated against [her] on the basis of her age

 and sex, in violation of the Age Discrimination in Employment Act and of Title VII of the Civil

 Rights Act." [Filing No. 1-2 at 4-5.] HMIN removed the case to this Court, and on December

 20, 2019, HMIN filed a Motion for Summary Judgment. [Filing No. 1; Filing No. 31.] That

 motion is ripe for the Court's decision.

                                               I.
                                       STANDARD OF REVIEW

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). As the current version of Rule 56 makes clear,

 whether a party asserts that a fact is undisputed or genuinely disputed, the party must support the

 asserted fact by citing to particular parts of the record, including depositions, documents, or

 affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing that the
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 2 of 33 PageID #: 603




 materials cited do not establish the absence or presence of a genuine dispute or that the adverse

 party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

 Affidavits or declarations must be made on personal knowledge, set out facts that would be

 admissible in evidence, and show that the affiant is competent to testify on matters stated. Fed. R.

 Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant's factual assertion

 can result in the movant's fact being considered undisputed, and potentially in the grant of

 summary judgment. Fed. R. Civ. P. 56(e).

        In deciding a motion for summary judgment, the Court need only consider disputed facts

 that are material to the decision. A disputed fact is material if it might affect the outcome of the

 suit under the governing law. Hampton v. Ford Motor Co., 561 F.3d 709, 713 (7th Cir. 2009). In

 other words, while there may be facts that are in dispute, summary judgment is appropriate if those

 facts are not outcome determinative. Harper v. Vigilant Ins. Co., 433 F.3d 521, 525 (7th Cir.

 2005). Fact disputes that are irrelevant to the legal question will not be considered. Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        On summary judgment, a party must show the Court what evidence it has that would

 convince a trier of fact to accept its version of the events. Johnson v. Cambridge Indus., 325 F.3d

 892, 901 (7th Cir 2003). The moving party is entitled to summary judgment if no reasonable fact-

 finder could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th

 Cir. 2009). The court views the record in the light most favorable to the non-moving party and

 draws all reasonable inferences in that party's favor. Darst v. Interstate Brands Corp., 512 F.3d

 903, 907 (7th Cir. 2008). It cannot weigh evidence or make credibility determinations on summary

 judgment because those tasks are left to the fact-finder. O'Leary v. Accretive Health, Inc., 657

 F.3d 625, 630 (7th Cir. 2011). The Court need only consider the cited materials, Fed. R. Civ. P.



                                                  2
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 3 of 33 PageID #: 604




 56(c)(3), and the Seventh Circuit Court of Appeals has "repeatedly assured the district courts that

 they are not required to scour every inch of the record for evidence that is potentially relevant to

 the summary judgment motion before them." Johnson, 325 F.3d at 898. Any doubt as to the

 existence of a genuine issue for trial is resolved against the moving party. Ponsetti v. GE Pension

 Plan, 614 F.3d 684, 691 (7th Cir. 2010).

                                                II.
                                            BACKGROUND

        The following factual background is set forth pursuant to the standards outlined in Federal

 Rule of Civil Procedure 56. See Fed. R. Civ. P. 56(a). The facts stated are not necessarily

 objectively true, but as the summary judgment standard requires, the undisputed facts and the

 disputed evidence are presented in the light most favorable to "the party against whom the motion

 under consideration is made." Premcor USA, Inc. v. Am. Home Assurance Co., 400 F.3d 523, 526-

 67 (7th Cir. 2005).

        A. Ms. Freese's Position as Process Associate

        HMIN manufactures Honda automobiles at its plant in Greensburg, Indiana. [Filing No.

 31-2 at 2.] Ms. Freese worked at the Greensburg plant from July 2011 to November 2017 as a

 Process Associate in the Body Manufacturing Department. [Filing No. 40-1 at 1; Filing No. 31-3

 at 24; Filing No. 31-3 at 40-41.] Process Associates work on assembly lines in one of four

 departments, and they perform tasks such as stamping, welding, painting, plastic injection

 molding, sub- and final assembly, testing, and quality assurance. [Filing No. 31-1 at 2.] Each

 Process Associate is assigned to a small working group and trained on the processes (i.e., tasks)

 for that particular area of the production line. [Filing No. 31-2 at 3.] Process Associates typically

 rotate through several processes in a single day so that they can avoid sustaining injuries that occur

 with repetitive movement and overuse. [Filing No. 31-2 at 3.] HMIN asserts that Process

                                                   3
 Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 4 of 33 PageID #: 605




    Associates "typically rotate through at least four different processes in a single day (one process

    each quarter)." [Filing No. 31-2 at 3.] However, Ms. Freese contends that the number of processes

    that Process Associates rotate through is "up to four processes," and "for some period, they might

    just do two processes. We might switch every week. Maybe do two different ones. It just varied."

    [Filing No. 31-3 at 25.] She asserts that in other areas of the plant, employees performed only two

    or three processes. [Filing No. 40-1 at 4.] The team coordinator would decide which processes

    the Process Associates in each working group did each day, and if an employee did not like a

    particular process, his or her team coordinator could permit the employee to work a rotation of

    only two or three processes. [Filing No. 31-3 at 25; Filing No. 40-1 at 4.]

            The job description for Process Associate is as follows:




[Filing No. 31-2 at 8.]

                                                     4
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 5 of 33 PageID #: 606




         Ms. Freese worked on the C Line, where Process Associates attached metal parts—such as

 doors and fenders—to automobiles before they went on to the Paint and Plastics Department.

 [Filing No. 31-3 at 14; Filing No. 31-5 at 6.] She was assigned to Zone 3 within the C Line, where

 she rotated through the following processes: fender install, fender set, fender subassembly, and

 front end/hood adjust. [Filing No. 31-3 at 46-47 Filing No. 31-5 at 16-18.] Those processes

 involved the following:

     •   fender install: placing a jig1 into the front end of the car (at waist level) where the fender

         is loosely attached, then shooting six bolts into the fender using a bolt gun. [Filing No. 31-

         3 at 30-31; Filing No. 31-5 at 17-18.] HMIN contends that the jig weighs approximately

         thirty pounds, [Filing No. 31-5 at 18], while Ms. Freese contends it weighs fourteen

         pounds, as indicated on a label on the jig, [Filing No. 40-1 at 4].

     •   fender set: getting a fender (weighing six pounds) from a rack by lifting it to waist level,

         carrying it to the automobile, and setting the fender on the car to be installed. [Filing No.

         31-3 at 34; Filing No. 31-3 at 55; Filing No. 40-1 at 4.]

     •   fender subassembly: applying adhesive to a piece of metal called a "stiffner" and attaching

         that to the fender with a rivet gun to add firmness. [Filing No. 31-3 at 37.]

     •   front end/hood adjust: raising the hood of the automobile overhead and doing checks and

         adjustments as necessary, such as checking to ensure the bolts are present and adjusting

         the gap between the fender and the hood with a wrench. [Filing No. 31-3 at 33-34; Filing

         No. 31-5 at 16.] Ms. Freese asserts that the hood is only lifted to eye level, not overhead.




 1
  A "jig" is "a device used to maintain mechanically the correct positional relationship between a
 piece of work and the tool or between parts of work during assembly." "Jig," Merriam-Webster,
 available at https://www.merriam-webster.com/dictionary/jig.

                                                   5
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 6 of 33 PageID #: 607




         [Filing No. 38 at 8.] HMIN contends the hood weighs approximately thirty-five pounds,

         [Filing No. 31-5 at 16], while Ms. Freese contends that it weighs approximately twenty

         pounds. [Filing No. 40-1 at 4.] Two employees work together to lift and lower the hood.

         [Filing No. 40-1 at 4.] If adjustments are needed, the Process Associate must hold the hood

         up with one hand and make adjustments with the other hand, then lower the hood. [Filing

         No. 31-3 at 34.]

         B. HMIN's Policies and Procedures

         HMIN's Equal Employment Opportunity Policy in its Associate Handbook states, in

 relevant part, that "HMIN will not discriminate or allow discrimination on the basis of . . . disability

 . . . or any other legally protected characteristic in accordance with applicable law," and "HMIN

 takes appropriate steps to provide reasonable accommodation upon request to qualified individuals

 with disabilities so long as doing so does not cause an undue hardship." [Filing No. 31-1 at 8.]

         When an employee informs HMIN that he or she has temporary or permanent restrictions

 due to a disability, HMIN engages in an interactive process with the employee to determine a

 reasonable accommodation for the employee, which may include temporarily removing the

 employee from the required process rotation and assigning him or her to perform one specific

 process that complies with his or her restrictions. [Filing No. 31-1 at 3.] HMIN may also assign

 the employee to perform "unbudgeted tasks," which are not processes themselves, but are other

 light-duty tasks that relate to the automobile assembly process. [Filing No. 31-1 at 3.] HMIN

 asserts that neither of these accommodations are permanent, and when an employee is issued

 permanent restrictions, HMIN works with the four departments to try to find a four-way (at least)

 process rotation that the employee can perform while still complying with his or her restrictions.

 [Filing No. 31-1 at 3.]



                                                    6
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 7 of 33 PageID #: 608




        Another accommodation that HMIN offers is a medical leave of absence to allow an

 employee time to recover from medical conditions. [Filing No. 31-1 at 3-4.] However, HMIN's

 policy is that when a Process Associate has been on a leave of absence for twelve consecutive

 months, his or her employment is subject to administrative termination and "the associate may be

 separated from employment, after HMIN complies with all obligations under the [ADA], if

 applicable, including, but not limited to, considering reasonable accommodation options for

 qualified individuals with disabilities." [Filing No. 31-1 at 4; Filing No. 31-1 at 13-14.]

        C. Ms. Freese's Injury and Temporary Restrictions

        On November 30, 2015, while working on the C Line, Ms. Freese experienced a sharp pain

 in her right shoulder, and she had difficulty raising her arm. [Filing No. 31-3 at 50-52.] She

 reported her injury to her Team Manager who escorted her to the on-site medical clinic. [Filing

 No. 31-3 at 53.] A medical provider took x-rays, [Filing No. 31-3 at 60], prescribed physical

 therapy, [Filing No. 31-3 at 60], and issued Ms. Freese temporary restrictions including: no

 overhead work; no push-pull work; no lifting of more than five pounds; no installing fenders; may

 continue working the process of front end adjust; may write with right hand; and may work at

 waist level, [Filing No. 31-4 at 4]. Based on these restrictions, HMIN took Ms. Freese out of her

 normal process rotation and assigned her to working on front end/hood adjust, as well as "filling

 in" where needed, such as hanging fenders. [Filing No. 31-3 at 68-69.]

        Ms. Freese participated in physical therapy two or three times per week and was prescribed

 exercises to do at home. [Filing No. 31-3 at 69-73.] By mid-December, she was still working

 outside of her normal process rotation, performing "unbudgeted tasks" such as checking to make

 sure all of the bolts were in the car, cutting pieces of putty to be placed in the car, and stocking

 gloves. [Filing No. 31-3 at 74-75; Filing No. 31-5 at 14.] During that time, Ms. Freese still was



                                                  7
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 8 of 33 PageID #: 609




 not able to reach up with her right arm and she was referred to get an MRI. [Filing No. 31-3 at

 75.] On December 14, 2015, she was issued the following temporary restrictions: no overhead

 work; may work at waist level; no pushing, pulling, or twisting; and, no lifting more than five

 pounds. [Filing No. 31-4 at 6.] Based on these restrictions, Ms. Freese continued to visually

 inspect bolts through the end of December. [Filing No. 31-3 at 77.]

        D. Ms. Freese's Surgery and Initial Leave of Absence

        Ms. Freese's MRI showed that she had tendon tears, and she was referred to an orthopedic

 surgeon. [Filing No. 31-3 at 77-79; Filing No. 31-4 at 7-8.] Ms. Freese's orthopedic surgeon

 restricted her to doing left-handed work only until her surgery, and she continued to check bolts

 through January. [Filing No. 31-3 at 84-88.] Ms. Freese underwent surgery on February 2, 2016,

 and she was granted a twelve-week paid medical leave of absence beginning on that day. [Filing

 No. 31-3 at 88-90.]

        E. Ms. Freese's Return to Work with Temporary Restrictions

        Ms. Freese returned to work on May 2, 2016, with the following temporary restrictions: no

 reaching or lifting overhead with the right side; no reaching or lifting overhead; may lift two

 pounds from the floor to the waist with her right arm occasionally; and, may lift one pound from

 the floor to the waist with her right arm frequently. [Filing No. 31-3 at 93-96; Filing No. 31-4 at

 9.] Based on these restrictions, HMIN placed Ms. Freese in various departments to perform bolt

 checks. [Filing No. 31-3 at 102-03; Filing. No. 31-5 at 14-15.]

        After a follow-up appointment with her orthopedic surgeon on June 22, 2016, Ms. Freese

 was issued the following temporary restrictions: limited reaching overhead with right side; may

 lift ten pounds from the waist to the shoulder with her right arm occasionally; may lift ten pounds

 from the waist to the shoulder frequently; may lift five pounds overhead with her right arm



                                                 8
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 9 of 33 PageID #: 610




 occasionally; may lift ten pounds from the floor to the waist with her right arm occasionally; may

 lift ten pounds from the floor to the waist with her right arm frequently; and no extreme reaching.

 [Filing No. 31-3 at 108-09; Filing No. 31-4 at 10.] Based on these restrictions, Ms. Freese

 continued to perform bolt checks and was not rotating among processes. [Filing No. 31-3 at 109-

 10; Filing No. 31-3 at 168-70.]

        F. Ms. Freese's Permanent Restrictions

        On August 16, 2016, a physical therapist conducted a Functional Capacity Evaluation on

 Ms. Freese, [Filing No. 31-3 at 112-15], and, based on the evaluation, Ms. Freese's orthopedic

 surgeon suggested the following permanent restrictions: lifting forty-five pounds from the floor to

 the waist occasionally; lifting twenty pounds from the floor to the waist frequently; lifting nine

 pounds from the floor to the waist constantly; lifting thirty pounds from the waist to the shoulder

 occasionally; lifting fifteen pounds from the waist to the shoulder frequently; lifting nine pounds

 from the waist to the shoulder constantly; lifting twenty pounds overhead occasionally; lifting ten

 pounds overhead frequently; lifting zero pounds overhead constantly; pushing and pulling eighty

 pounds occasionally, pushing and pulling forty pounds frequently; pushing and pulling zero

 pounds constantly; and should refrain from repetitive overhead work. [Filing No. 31-3 at 118-20;

 Filing No. 31-4 at 11.]

        When HMIN's Lead Administrator/Plant Safety Category Responsible Associate, Charla

 Tate, received Ms. Freese's permanent restrictions, she "began evaluating whether HMIN had any

 position [Ms.] Freese could perform with or without reasonable accommodation." [Filing No. 31-

 6 at 2.] Ms. Tate contacted supervisors and safety personnel in each of HMIN's four departments

 to determine if Ms. Freese could work as a Process Associate in any of those areas, with or without

 reasonable accommodation, and in compliance with her permanent restrictions. [Filing No. 31-6



                                                 9
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 10 of 33 PageID #: 611




  at 2-3.] Ms. Tate sent these supervisors and safety personnel Ms. Freese's permanent restrictions

  and asked if any of the departments were "able to place [Ms. Freese] on a process rotation with

  these permanent restrictions." [Filing No. 31-6 at 3.] The supervisors and safety personnel

  evaluated the processes in their departments, and all determined that "the essential functions of the

  Process Associate position – in each department – were not compatible with [Ms.] Freese's

  restrictions." [Filing No. 31-6 at 3.] Specifically, they each advised Ms. Tate that their department

  could not accommodate Ms. Freese's restrictions such that she could perform a four-way process

  rotations for the following reasons:

     •   Vehicle Quality: restrictions regarding repetitive overhead work and lifting from the waist

         to the shoulder frequently and constantly could not be accommodated because all Process

         Associates in that department must be able to lift the hood, which HMIN contends weighed

         twenty-six pounds at the time. [Filing No. 31-7 at 2-3.]

     •   Assembly Frame: restrictions regarding zero pounds constant pushing and pulling, lifting

         fifteen pounds from the waist to the shoulder frequently, and lifting ten pounds overhead

         frequently could not be accommodated because all Process Associates in that department

         "must push and pull carts of car parts constantly to install them on the car, and have the

         capacity to lift (including overhead) in order to assemble the car's frame." [Filing No. 31-

         8 at 3.]

     •   Body Manufacturing: restrictions regarding lifting nine pounds from the waist to the

         shoulder constantly and pushing and pulling zero pounds could not be accommodated

         because all Process Associates in that department "must be able to lift, install, and adjust

         various pieces of the car, including the hood, trunk, and doors and are pushing and pulling

         on various pieces of the car constantly to ensure proper fit." [Filing No. 31-2 at 3.]


                                                   10
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 11 of 33 PageID #: 612




     •   Paint and Plastics: restrictions regarding overhead work and pushing and pulling forty

         pounds frequently and zero pounds constantly could not be accommodated because all

         Process Associates in that department "must be able to move cars manually, push and pull

         various parts and carts, frequently raise and lower the [hood], trunk, and tailgate, and

         repetitively reach overhead." [Filing No. 31-9 at 2-3.]

  HMIN notes that although some of the supervisors and safety personnel could identify individual

  processes that Ms. Freese could perform, they could not identify a four-way process rotation that

  would comply with her permanent restrictions. [Filing No. 31-2 at 3-5; Filing No. 31-8 at 3; Filing

  No. 31-7 at 2-3; Filing No. 31-9 at 2-3.]

         Ms. Tate met with Ms. Freese on September 15, 2016 and explained that HMIN was unable

  to find a placement for her that complied with her restrictions and there was no other position with

  HMIN for which she was qualified. [Filing No. 31-6 at 3.] Accordingly, HMIN offered Ms.

  Freese, as an accommodation, a leave of absence beginning on September 19, 2016. [Filing No.

  31-6 at 3.] Ms. Freese was instructed to check in with HMIN monthly to advise whether there

  were any changes in her restrictions. [Filing No. 31-6 at 3.]

         Over the next several months, Ms. Freese remained in contact with Ms. Tate and her

  colleagues in the Human Resources department. [Filing No. 31-6 at 4.] However, Ms. Freese's

  permanent restrictions did not change, and accordingly, HMIN continued to extend Ms. Freese's

  leave of absence each month. [Filing No. 31-3 at 130; Filing No. 31-4 at 12-13.] On April 28,

  2017, Ms. Tate again contacted the various supervisors and safety personnel in each department

  to determine whether Ms. Freese could work as a Process Associate with or without an

  accommodation and in compliance with her restrictions, but the essential functions of the Process




                                                  11
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 12 of 33 PageID #: 613




  Associate role in each department had not materially changed and were still incompatible with Ms.

  Freese's permanent restrictions. [Filing No. 31-6 at 4; Filing No. 31-6 at 22-25.]

         G. Ms. Freese's Termination, Job Search, and Voluntary Retirement

         By September 2017, Ms. Freese had been on a leave of absence for twelve consecutive

  months, so HMIN's Leave of Absence/Short Term Disability Administrator contacted her to

  determine whether any changes had been made to her permanent restrictions. [Filing No. 31-1 at

  4.] Ms. Freese advised that there had not been any changes, but she intended to visit her doctor to

  discuss her restrictions the following month. [Filing No. 31-1 at 4.] However, Ms. Freese later

  advised that she was having trouble getting an appointment with her doctor, so HMIN agreed to

  extend her leave of absence for a thirteenth month so that she could have time to see her doctor.

  [Filing No. 31-1 at 4.] On October 11, 2017, HMIN followed up with Ms. Freese who explained

  that the orthopedic surgeon would not alter the permanent restrictions based on her previous

  Functional Capacity Evaluation, and her primary care physician would not change the restrictions

  because he had not treated her for her shoulder injury. [Filing No. 31-1 at 4.] Ms. Freese indicated

  that she would not get an updated Functional Capacity Evaluation because it would cost her

  $2,000.00. [Filing No. 31-1 at 4.] Based on this information and the fact that Ms. Freese had been

  on a leave of absence for thirteen consecutive months, HMIN had no information that would

  suggest that additional leave would alleviate Ms. Freese's permanent restrictions such that she

  could perform the essential functions of a Process Associate with or without accommodation.

  [Filing No. 31-1 at 4.] HMIN advised Ms. Freese of other internal job openings, but she stated

  that she did not have the minimum qualifications required for those positions. [Filing No. 31-1 at

  4.] HMIN determined that Ms. Freese's permanent restrictions were incompatible with assembly




                                                  12
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 13 of 33 PageID #: 614




  line work, and it administratively terminated her employment, effective November 2, 2017. [Filing

  No. 31-1 at 4.]

         When Ms. Freese was put on a leave of absence in September 2016, she applied for and

  received unemployment compensation benefits. [Filing No. 31-3 at 193.] To remain eligible for

  unemployment compensation, she searched and applied for several jobs, but she "wasn't really

  pursuing new employment because [she] was still employed." [Filing No. 31-3 at 201-205] The

  jobs for which she interviewed were either "too far away to make it feasible" or she "wasn't really

  what they were interested in." [Filing No. 31-3 at 205-206.] Ms. Freese ended her job search on

  April 3, 2017 because "[m]ost of the jobs around were $10 an hour, $12 an hour, and [she] really

  wasn't interested in starting another career at that point."     [Filing No. 31-3 at 206.]      Her

  unemployment compensation ended in April 2017 and she stopped searching for jobs at that time,

  determining that she would retire in January 2018. [Filing No. 31-3 at 206-07.] During her leave

  of absence, Ms. Freese remained fully covered by HMIN's health insurance plan. [Filing No. 31-

  3 at 204.]

         Ms. Freese planned to keep working at HMIN until 2018 or 2019 when she would retire at

  the age of sixty-five or sixty-six.    [Filing No. 31-3 at 208-09.]      However, after she was

  administratively terminated and she stopped receiving the unemployment compensation, she

  voluntarily retired in January 2018. [Filing No. 31-3 at 207.] She states that "if [HMIN] had

  allowed [her] to return to work [she] would not have retired until [she] turned 66 in 2019." [Filing

  No. 40-1 at 8.]




                                                  13
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 14 of 33 PageID #: 615




         H. Evidence Cited in Ms. Freese's Response

                 1. Ms. Freese's Declaration

         In support of her Response to HMIN's Motion for Summary Judgment, Ms. Freese cites

  her declaration, wherein she states that when she received her permanent restrictions, she met with

  her Team Coordinator to discuss them, telling him that she did not think any work she was

  performing on the C Line violated those restrictions.        [Filing No. 40-1 at 7.]    Her Team

  Coordinator, Jeff Hulva, agreed with her, and they discussed it with the Team Manager, Doug

  Dodson, who also agreed that the permanent restrictions did not prevent her from performing any

  of her previous processes. [Filing No. 40-1 at 7.] However, Mr. Dodson wanted to check with a

  safety coordinator before having Ms. Freese return to her normal process rotation. [Filing No. 31-

  1 at 7.] After Mr. Hulva, Mr. Dodson, and Ms. Freese had this conversation, Mr. Hulva told Ms.

  Freese to report to work on the C Line the following day. [Filing No. 40-1 at 7.]

         Ms. Freese also states in her declaration that she is able to ride horses, go camping, and

  take care of her horses (including lifting fifty-pound bags of feed). [Filing No. 40-1 at 7.]

  Although her orthopedic surgeon told her she would never be able to reach her hand behind her

  back again, she has regained that ability. [Filing No. 40-1 at 7.] Ms. Freese states that she "felt

  strong enough to work at [her] old job and expected to return to working full time in [her] old

  position." [Filing No. 40-1 at 7.]

         In her declaration, Ms. Freese also challenges certain facts asserted by HMIN and supplies

  her own explanations of job duties of various positions, stating:

         •   "Prior to working on the assembly line [HMIN] put [her] through an orientation that

             included touring the entire plant and observing production in all departments. [She]

             underwent several weeks of training that included both classroom lectures and hands-



                                                  14
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 15 of 33 PageID #: 616




            on demonstration and practice, after which she was shadowed by an experienced

            employee. . . . Training included taking home and studying the operating standards for

            various tasks, or 'processes' as they were known at [HMIN], that need to be performed

            on the assembly line." [Filing No. 40-1 at 1.]

        •   Bolt check did not require physical strength because Process Associates would just

            visually check to see if bolts were missing and, if so, mark the areas with magic marker.

            [Filing No. 40-1 at 3.]

        •   Employees were not expected to lift and carry parts weighing forty pounds. All

            employees were instructed that any time they needed to carry something weighing more

            than fifteen pounds, they were to get help from another employee or use a lift assist—

            a piece of equipment that is "air powered and operated by pushing a button, much like

            a video game controller." [Filing No. 40-1 at 4.]

        •   She would be able to lift the hood of a vehicle to adjust the bolts (as part of the Vehicle

            Quality area), because at this point in the assembly process, the hood is attached to the

            body of the automobile with hinges, so it is not dead weight that is being lifted, but is

            instead like lifting or closing the hood of a finished car. [Filing No. 40-1 at 3-5.]

        •   She could have worked in the Assembly Frame department because there was not

            constant pushing and pulling of carts. A cart has many parts on it (it holds sixty fenders)

            and does not need to be moved until it is empty, which is, at most, about once per hour.

            Further, the cart is on wheels, moves easily, can be moved by any employee sharing

            the cart, and only needs to be moved a short distance. [Filing No. 40-1 at 5.]

        •   The hood weighs approximately twenty pounds and is lifted by two employees working

            together. Other parts are lifted using a lift assist. No pushing and pulling is required


                                                  15
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 16 of 33 PageID #: 617




            to install a fender, especially because pushing and pulling on the part at this stage would

            deform it due to it still being malleable. [Filing No. 40-1 at 5.]

        •   An automobile only needs to be pushed by hand once or twice per week and, when it

            is done, it is placed on a dolly and pushed by several employees working together.

            [Filing No. 40-1 at 5-6.]

        •   Inspectors do not constantly push and pull.           Instead, they simply check for

            imperfections and deformities by sight and touch and use a rub cloth or scratcher pad

            to fix minor imperfections. [Filing No. 40-1 at 6.]

        •   When installing doors in the C-2 area, employees use a lift assist to move the door and

            two employees work together, one holding the door in place while the other shoots the

            bolts. This process does not require constant pushing and pulling because the cart needs

            to be moved only after ten doors have been installed. Further, any employee on the

            team could move the cart, including the Team Coordinator. [Filing No. 40-1 at 6.]

        •   During the hood install process, two associates carry the hood that weighs twenty

            pounds. This does not involve constant pushing and pulling because the carts have ten

            hoods and can be refilled by any team member. [Filing No. 40-1 at 6-7.]

        •   She could work in the Vehicle Quality department because cars are simply checked to

            make sure they are ready for the customer. Employees make any final repairs and only

            work on approximately twelve cars per day, unlike the dozens of cars per hour that are

            worked on in the assembly line. [Filing No. 40-1 at 8.]

        •   She could perform inspections in the C-4 area, performing checks by sight and touch.

            Minor imperfections could be easily fixed or marked to be corrected later down the

            line. No pushing or pulling is required. [Filing No. 40-1 at 8.]


                                                  16
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 17 of 33 PageID #: 618




                 2. YouTube Video

         In her declaration, Ms. Freese contends:

         Honda produced a 10 minute video that shows the manufacture of the Honda Civic
         Sedan at its Greenburg, Indiana plant. I saw the film crew making this video and it
         shows some of the people I worked with but I was not in it. It shows many areas
         of the plant, including areas that I did not work in and only remember because I
         was taken to every part of the factory during orientation. The video can be found
         on the Internet at https://www.youtube.com/watch?v=KH6uEgVZuIA. This video
         is a true and accurate depiction of the assembly line at the Greensburg plant.

  [Filing No. 40-1 at 2.] Ms. Freese then discusses several portions of the video, explaining

  the work that is being performed by Process Associates. [Filing No. 40-1 at 2-3.] Ms.

  Freese did not list the video in her Preliminary Exhibit List. [Filing No. 21.]

                 3. Declaration of Peggy Howard

         In support of her Response, Ms. Freese submitted a declaration from Peggy Howard, who

  worked at HMIN's Greensburg, Indiana plant from March 2008 to July 2018. [Filing No. 40-2 at

  1.] Ms. Howard's Declaration discusses process rotation, how Process Associates moved or lifted

  heavy objects, and her contention that "[t]here were many jobs in the Interior Department where I

  worked that would not have violated Connie Freese's medical restrictions." [Filing No. 40-2 at 1-

  2.] Ms. Freese did not list Ms. Howard in her Preliminary Witness List. [Filing No. 21.]

                                                  III.
                                              DISCUSSION

         As an initial matter, in her response, Ms. Freese withdraws her claims for age and sex

  discrimination brought under Title VII of the Civil Rights Act. [Filing No. 38 at 6.] Accordingly,

  HMIN's Motion for Summary Judgment on those claims is GRANTED.

         A. Threshold Issues

         Before the Court can address the merits of this matter, there are procedural and evidentiary

  issues that the Court must first resolve.

                                                  17
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 18 of 33 PageID #: 619




                 1. Sufficiency of Ms. Freese's Statement of Facts

         In its reply, HMIN notes that: (1) Ms. Freese's Response does not comply with the citation

  requirements contained in the Court's Practices and Procedures; (2) her "Statement of Material

  Facts in Dispute" section does not comply with several Local Rules; and (3) some of the facts she

  alleges are not accompanied by citations to the record evidence. [Filing No. 43 at 2-3.] HMIN

  argues that the Court should disregard Ms. Freese's Statement of Facts. [Filing No. 43 at 2-3.]

         The Court acknowledges that Ms. Freese's counsel did not fully comply with the citation

  requirements outlined in the Court's Practices and Procedures and several Local Rules, and that

  some of the facts alleged are not accompanied by citations to the record evidence. The Court

  cautions Ms. Freese's counsel that it expects him to comply with the procedural rules, especially

  given the frequency with which he practices here. That said, the Court prefers to rule on the merits

  of this matter, and accordingly, the Court will consider Ms. Freese's Response and the facts she

  sets forth that are supported by the record.

                 2. HMIN's Evidentiary Objections

         HMIN also takes issue with Ms. Freese's reliance on a video found on YouTube, arguing

  that she has not properly authenticated the video and she is not a "witness with knowledge" because

  she does not have personal knowledge about the video's production, its upload to YouTube,

  whether it has been altered, or whether the film crew she saw created this particular video. [Filing

  No. 43 at 4.] HMIN points out that Ms. Freese did not list the video in her Initial Disclosure or

  her Preliminary Exhibit List. [Filing No. 43 at 4 n.2.] HMIN also challenges the declaration from

  Peggy Howard, a former HMIN Process Associate, who Ms. Freese did not disclose to HMIN in

  her Initial Disclosure, discovery responses, document productions, any depositions, or Preliminary




                                                  18
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 19 of 33 PageID #: 620




  Witness List. [Filing No. 43 at 5.] HMIN argues the Court should disregard the YouTube video

  and the declaration of Ms. Howard. [Filing No. 43 at 4-6.]

         "If a party fails to provide information or identify a witness [in the Initial Disclosure or

  during discovery] as required by Rule 26(a) or (e), the party is not allowed to use that information

  or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was

  substantially justified or is harmless." Fed. R. Civ. P. 37(c)(1). HMIN cited proper authority for

  excluding the YouTube video and the declaration of Ms. Howard because they were not listed or

  disclosed anywhere, and Ms. Freese makes no argument that they were properly disclosed before

  being presented in support of her Response. Ms. Freese has not explained why the video and Ms.

  Howard were not previously disclosed, and consequently, the Court does not have any basis for

  determining that such omission was substantially justified or is harmless. Therefore, the Court

  will exclude the YouTube video2 and the declaration of Ms. Howard.

         HMIN also asserts that Ms. Freese's claim that her "boss," Mr. Hulva, and his "boss," Mr.

  Dodson, "agreed with her that none of the restrictions prevented her from performing her usual

  processes on C Line" is problematic because: (1) these statements are inadmissible hearsay; (2)

  Mr. Hulva was not a manager or supervisor; and (3) Mr. Dodson said that he needed to "check

  with a safety coordinator" to confirm, demonstrating that he was not authorized to make such a

  determination. [Filing No. 43 at 5.] HMIN argues the Court should exclude the statements of Mr.

  Hulva and Mr. Dodson. [Filing No. 43 at 4-6.]

         A statement that "is offered against an opposing party and . . . was made by the party's

  agent or employee on a matter within the scope of that relationship and while it existed" is not



  2
   The YouTube video may have otherwise been authenticated by Ms. Freese's statements in her
  declaration, but the Court need not reach that issue because the video was belatedly disclosed.

                                                  19
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 20 of 33 PageID #: 621




  hearsay. Fed. R. Evid. 801(d)(2)(D). This hearsay exception arguably applies to the statements

  made by Mr. Hulva and Mr. Dodson. However, as explained more fully below, the Court's

  decision does not turn on this evidence, and therefore, the Court need not rule on the admissibility

  of the statements.

         Finally, HMIN argues that Ms. Freese has no personal knowledge of the other processes

  on which she never worked, so the Court should not rely on the descriptions set forth in her

  declaration of the physical requirements of those processes. [Filing No. 43 at 6-7.] However, Ms.

  Freese's declaration explains that:

         [p]rior to working on the assembly line [HMIN] put [her] through an orientation
         that included touring the entire plant and observing production in all departments.
         [She] underwent several weeks of training that included both classroom lectures
         and hands-on demonstration and practice, after which she was shadowed by an
         experienced employee. . . . Training included taking home and studying the
         operating standards for various tasks, or "processes" as they were known at
         [HMIN], that need to be performed on the assembly line.

  [Filing No. 40-1 at 1.] The Court finds that these statements in Ms. Freese' declaration demonstrate

  that she has personal knowledge of the various processes that Process Associates do in the

  Greensburg plant, and the Court will consider Ms. Freese's descriptions of those processes.

         B. Merits of ADA Claims

         Having addressed these procedural and evidentiary issues, the Court now turns to the merits

  of HMIN's Motion for Summary Judgment. Ms. Freese brings her remaining claims under the

  ADA, 42 U.S.C. § 12112, alleging that HMIN discriminated against her on the basis of her

  disability by failing to accommodate her medical condition and discharging her. [Filing No. 1.]

  "The ADA recognizes two types of discrimination: discriminatory discharge and failing to provide

  reasonable accommodation." Murawski v. Tri Service, Inc., 36 F. Supp. 2d 1041, 1044 (N.D. Ill.




                                                  20
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 21 of 33 PageID #: 622




  1999) (citing Bombard v. Fort Wayne Newspapers, Inc., 92 F.3d 560, 563 (7th Cir. 1996)). The

  Court will address each of these discrimination claims separately.

                 1. Failure to Accommodate

         In its Motion for Summary Judgment, HMIN argues that Ms. Freese's failure-to-

  accommodate claim fails because Ms. Freese is not a qualified individual with a disability, as she

  is not capable of performing the essential functions of her job as a Process Associate with or

  without reasonable accommodation. [Filing No. 32 at 21.] Specifically, the job functions of

  pushing and pulling carts of car parts, frequently reaching overhead, and lifting and carrying parts

  weighing up to forty pounds, are not compatible with her permanent restrictions regarding her

  ability to push and pull, lift, and perform overhead work. [Filing No. 32 at 22.] Moreover, HMIN

  argues, Ms. Freese's permanent restrictions would prevent her from being able to rotate among at

  least four processes within an area of a department, so as to eliminate repetitive movement and

  overuse, and thereby prevent injuries. [Filing No. 32 at 22.]

         HMIN contends that even if Ms. Freese were a qualified individual, her failure-to-

  accommodate claim fails because HMIN did accommodate her restrictions by providing her with

  three months of leave after her surgery, temporarily reassigning her and keeping her out of the

  normal process rotation for several months, and providing her with thirteen consecutive months of

  leave. [Filing No. 32 at 23.] HMIN asserts that it continuously engaged the interactive process

  with Ms. Freese, but it ultimately determined that there was no process rotation to which Ms.

  Freese could be assigned, given her permanent restrictions. [Filing No. 32 at 23-24.]

         HMIN argues that Ms. Freese's suggested accommodations are unreasonable because: (1)

  allowing her to return to her job as a Process Associate would violate her permanent restrictions,

  [Filing No. 32 at 25]; (2) "trainer" is not a position, but is instead when a Process Associate is



                                                  21
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 22 of 33 PageID #: 623




  assigned to be in "training status" to train a newly hired Process Associate, [Filing No. 32 at 26];

  (3) a Process Associate in "training status" still must be able to fulfill all of the essential functions

  of the Process Associate position and be able to "step in and assist the trainee in any fashion that

  was needed," [Filing No. 32 at 26 (quoting Filing No. 31-5 at 24)]; and (4) the other "jobs" or

  "positions" Ms. Freese claims she could have performed are not available to her because they

  cannot be performed in a four-way process rotation without violating her permanent restrictions,

  [Filing No. 32 at 27].

          HMIN adds that, "to the extent [Ms.] Freese is arguing that there were certain processes

  she could perform (not within a four-way rotation) and that HMIN should have accommodated her

  by assigning her to perform a single, isolated process or task," her argument fails because even

  though HMIN initially accommodated Ms. Freese's temporary restrictions by assigning her a

  single process or task, that does not mean that HMIN is obligated to do so once her restrictions

  became permanent, and doing so would go against the purpose of the four-way process rotation:

  preventing injuries from repetitive motions and overuse. [Filing No. 32 at 27-28 (emphasis in

  original).] HMIN argues that permanently taking Ms. Freese out of the normal four-way rotation

  would harm other Process Associates because "it would require them to spend more time on the

  more taxing processes, putting them at risk for injury." [Filing No. 32 at 28.]

          In her response, Ms. Freese argues that HMIN did not reasonably accommodate her

  disability because there are two processes in her former Process Associate position that HMIN

  concedes she was capable of performing without violating her restrictions—fender set and fender

  subassembly—and the other two processes—fender install and front end/hood adjust—do not

  require pushing and pulling on the fenders or lifting the hood overhead by herself. [Filing No. 38

  at 8.] Ms. Freese argues that when installing the fender, it is set in place and then attached with



                                                     22
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 23 of 33 PageID #: 624




  bolts—not pushed and pulled. [Filing No. 38 at 8.] Further, she argues, the hood is lifted by two

  employees working together and only lifted to eye level. [Filing No. 38 at 8.] Ms. Freese argues

  that she was able to perform a normal four-way rotation in her former department without violating

  her permanent restrictions. [Filing No. 38 at 8.] Moreover, she contends that "[a]lthough a four-

  way rotation is the norm at the Greensburg plan[t], it is not required for every employee." [Filing

  No. 38 at 9.] She states, "A Team Coordinator would assign employees to a two or four-way

  process based on who was working and what tasks needed to be done," and "Team Coordinators

  had discretion to allow employees to work a two or three-way process if an employee was unable

  to work certain processes, or simply didn’t want to do some of them." [Filing No. 38 at 9.] Ms.

  Freese argues that HMIN could have assigned her to a two-way process as a reasonable

  accommodation because HMIN "could and regularly does waive" the four-way process rotation

  requirement. [Filing No. 38 at 9.] Ms. Freese also challenges HMIN's contentions that the other

  positions available—primarily performing inspections and working in Vehicle Quality—would be

  too difficult for her, noting the specific characteristics and duties of eight different positions and

  explaining how they would not violate her permanent restrictions. [Filing No. 38 at 10-11.]

         In reply, HMIN challenges Ms. Freese's claim that "[s]ome processes required no physical

  strength," [Filing No. 40-1 at 3], arguing that this claim is "incredible, unsupported, and self-

  serving," [Filing No. 43 at 1]. HMIN also takes issue with Ms. Freese's contention that she "was

  . . . able to perform a normal four-way rotation in her old department without violating her

  restrictions," noting that she has not shown that she could perform the fender install or front

  end/hood adjust processes without violating her restrictions on constantly lifting nine pounds from

  the waist to shoulder height and constantly pushing-pulling zero pounds. [Filing No. 43 at 9

  (quoting Filing No. 38 at 8).] HMIN contends that lifting and pushing are necessary to install the



                                                   23
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 24 of 33 PageID #: 625




  fenders on the cars and Ms. Freese could not do these actions due to her lifting and push-pull

  restrictions. [Filing No. 43 at 10.] As for the front end/hood adjust process, HMIN argues that

  even if the hood did weigh twenty pounds, as Ms. Freese maintains, and it would be lifted by two

  people, the lifting of the hood would violate her permanent restriction on lifting nine pounds

  constantly from her waist to her shoulder because her half would still be ten pounds. [Filing No.

  43 at 10-11.] HMIN argues that even if Ms. Freese's descriptions of the processes were true, she

  still would not be able to perform a four-way process rotation in Zone 3 of the C Line because of

  her permanent restrictions. [Filing No. 43 at 11.]

          HMIN also states that Ms. Freese has failed to: (1) dispute that HMIN accommodated her

  in several ways, [Filing No. 43 at 8]; (2) establish that HMIN ever waived process rotation entirely

  and permanently for anyone, [Filing No. 43 at 11-12]; and (3) identify exactly who was permitted

  to rotate between only two or three processes, why those Process Associates were permitted to do

  so, or when they did so, [Filing No. 43 at 11-12]. HMIN argues that it was not required to place

  Ms. Freese in a two-way process rotation, and that "an essential function of the Process Associate

  position is the ability to rotate between at least four different processes in a single day (one process

  each quarter) to avoid injuries that occur with repetitive movement and overuse." [Filing No. 43

  at 11.] HMIN notes that unbudgeted tasks, such as "bolt check," are not the same as processes and

  are only assigned to Process Associates as needed and on a temporary basis when they are issued

  temporary restrictions. [Filing No. 43 at 9.] HMIN asserts that Ms. Freese has not identified any

  other four-way process rotation within a particular area that she could have performed in

  compliance with her permanent restrictions, and argues that it was not obligated to "cobble together

  a four-way process rotation across various areas or [d]epartments to accommodate [Ms.] Freese's

  purported disability." [Filing No. 43 at 13-14.] HMIN asks the Court to enter summary judgment



                                                    24
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 25 of 33 PageID #: 626




  in its favor on Ms. Freese's failure-to-accommodate claim because "she has failed to identify any

  accommodation that was feasible, reasonable, and compatible with her permanent restrictions,"

  and the law merely requires that HMIN provide Ms. Freese with a reasonable accommodation, as

  opposed to her preferred accommodation. [Filing No. 43 at 16 (emphasis in original).]

         "The ADA requires employers to make 'reasonable accommodations to the known physical

  or mental limitations of an otherwise qualified individual with a disability who is an applicant or

  employee, unless [the employer] can demonstrate that the accommodation would impose an undue

  hardship on the operation of the business of [the employer.]'" Cloe v. City of Indianapolis, 712

  F.3d 1171, 1176 (7th Cir. 2013) (alterations in original) (quoting 42 U.S.C. § 12112(b)(5)(A)),

  overruled on other grounds, Ortiz v. Werner Enters., Inc., 834 F.3d 760 (7th Cir. 2016). A failure-

  to-accommodate claim requires the plaintiff to show that: "(1) she is a qualified individual with a

  disability; (2) the employer was aware of her disability; and (3) the employer failed to reasonably

  accommodate the disability." Kotwica v. Rose Packing Co., 637 F.3d 744, 747-48 (7th Cir. 2011)

  (citation and quotation marks omitted). "[T]he ADA defines the term 'qualified individual' to mean

  'an individual who, with or without reasonable accommodation, can perform the essential

  functions of the employment position that such individual holds or desires." Brumfield v. City of

  Chicago, 735 F.3d 619, 631 (7th Cir. 2013) (emphasis in original) (quoting 42 U.S.C. § 12111(8)).

  "After an employee has disclosed that she has a disability, the ADA requires an employer to engage

  with the employee in an 'interactive process' to determine the appropriate accommodation under

  the circumstances." Spruling v. C & M Fine Pack, Inc., 739 F.3d 1055, 1061 (7th Cir. 2014)

  (citation and quotation marks omitted).

         The parties vigorously dispute whether Ms. Freese is a qualified individual. According to

  HMIN, Ms. Freese cannot establish that she is a qualified individual because a four-way process



                                                  25
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 26 of 33 PageID #: 627




  rotation is an essential function of the Process Associate position, and there is no accommodation

  that would safely allow her to perform this work in compliance with her permanent restrictions.

  Ms. Freese contends that there is enough evidence on the record for a reasonable jury to conclude

  that she could have performed the Process Associate position in different departments with

  reasonable accommodations and that a less-than-four-way process rotation was such an

  accommodation.

         Ms. Freese's declaration outlines certain processes that a reasonable jury could find

  complied with her permanent restrictions. Ms. Freese has also testified that the four-way process

  was sometimes waived, and Process Associates could be assigned to less than four processes if

  there was a process they did not want to do. HMIN attempts to undermine parts of Ms. Freese's

  declaration, arguing that they are "incredible, unsupported, and self-serving," [Filing No. 43 at 1].

  However, this argument entirely ignores and directly contradicts what the Seventh Circuit has

  "repeatedly emphasized over the past decade"—namely, that "the term 'self-serving' must not be

  used to denigrate perfectly admissible evidence through which a party tries to present its side of

  the story at summary judgment." Hill v. Tangherlini, 724 F.3d 965, 967 (7th Cir. 2013) (citing

  Naverjar v. Iyiola, 718 F.3d 692, 697 (7th Cir. 2013)); Berry v. Chi. Transit Auth., 618 F.3d 688,

  691 (7th Cir. 2010); Darchak v. City of Chi. Bd. of Educ., 580 F.3d 622, 631 (7th Cir. 2009); Paz

  v. Wauconda Healthcare & Rehabilitation Centre, LLC, 464 F.3d 659, 664-65 (7th Cir. 2006);

  Buie v. Quad/Graphics, Inc., 366 F.3d 496, 506 (7th Cir. 2004)); see Navejar, 718 F.3d at 697

  ("[W]e long ago buried—or at least tried to bury—the misconception that uncorroborated

  testimony from the non-movant cannot prevent summary judgment because it is 'self-serving.'")

  (citation and quotation marks omitted). Ms. Freese described the essential functions of the Process

  Associate job based on her personal knowledge and stated that she could perform them with the



                                                   26
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 27 of 33 PageID #: 628




  less-than-four-way process rotation accommodation. Contrary to HMIN's position, the Court is

  required to consider and credit this evidence at the summary judgment stage. See Hill, 724 F.3d

  at 967-68 ("[The plaintiff] described the three encounters in his deposition based on his personal

  knowledge and set forth specific facts and the district court should have considered his statements

  as evidence."). The Court finds that Ms. Freese's testimony is sufficient to create a genuine issue

  of material fact regarding whether she could perform certain processes in various departments and

  whether a four-way process rotation was an essential function of the Process Associate job.

         To be sure, HMIN certainly has produced evidence supporting its position that Ms. Freese's

  proposed accommodations would not be feasible for various reasons, including harming other

  employees because "it would require them to spend more time on the more taxing processes,

  putting them at risk for injury." [Filing No. 32 at 28.] But based on Ms. Freese's familiarity with

  the Process Associate position, she disagrees with HMIN's assessment that a four-way process

  rotation is required, and her declaration establishes her personal knowledge of the plant operations

  and raises genuine factual disputes about the processes as described by HMIN, whether she could

  perform them, and whether she could be accommodated by being allowed to perform two

  processes instead of four. Which side has the better case is for a jury to resolve, not the Court at

  the summary judgment stage. Accordingly, Ms. Freese's failure-to-accommodate claim may

  proceed and HMIN's Motion for Summary Judgment on this claim is DENIED.

                 2. Discriminatory Termination

         As for Ms. Freese's discriminatory discharge claim, HMIN contends that Ms. Freese has

  failed to establish a prima facie case of disability discrimination under the ADA because: (1) she

  cannot show that she is a qualified individual with a disability, and (2) she cannot show that HMIN

  discriminated against her based on her purported disability. [Filing No. 32 at 29.] HMIN



                                                  27
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 28 of 33 PageID #: 629




  maintains that Ms. Freese's administrative termination was due to her permanent restrictions being

  incompatible with assembly line work. [Filing No. 32 at 29.] Additionally, Ms. Freese has

  admitted that her supervisors never said anything to her that she found offensive related to her

  injury, her leaves of absence, or her restrictions. [Filing No. 32 at 29-30.]

          In response, Ms. Freese argues that HMIN "concedes that it terminated [her] because it

  considered her medical restrictions incompatible with assembly line work," and she argues that

  she has met all of the elements of a discriminatory discharge claim. [Filing No. 38 at 13.]

          In reply, HMIN argues that Ms. Freese's discriminatory discharge claim fails because Ms.

  Freese is not a qualified individual due to her not being capable of performing the essential

  functions of her job with or without reasonable accommodation. [Filing No. 43 at 17.] HMIN

  maintains that it did not terminate Ms. Freese because of her disability (torn rotator cuff), but rather

  because no reasonable accommodation would allow her to perform the essential functions of the

  Process Associate position in any department without violating her restrictions and HMIN did not

  have any other positions available for which she was qualified. [Filing No. 43 at 18.]

          HMIN argues that Ms. Freese's discriminatory discharge claim "is merely a repackaged

  failure-to-accommodate claim premised on her belief that HMIN should have accommodated her

  in her preferred way rather than administratively terminating her employment." [Filing No. 43 at

  19.] Courts in this circuit have recognized that failure-to-accommodate and discriminatory

  discharge claims can be "inextricably intertwined" and "mirror images" of each other. Davis v.

  Am. Drug Stores, Inc., 2003 WL 21149063, at *3 (N.D. Ill. May 19, 2003). However, "the two

  types of claims are analyzed differently under the law." Green v. Nat'l Steel Corp., Midwest Div.,

  197 F.3d 894, 898 (7th Cir. 1999). "To establish a prima facie ADA claim for discriminatory

  termination, a plaintiff must show that: '(1) she is disabled within the meaning of the ADA, (2) she



                                                    28
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 29 of 33 PageID #: 630




  is qualified to perform the essential functions of her job with or without reasonable

  accommodation, and (3) she has suffered from an adverse employment decision because of her

  disability.'" Martinez v. UHD of Del., Inc., 162 F. Supp. 3d 796, 804 (C.D. Ill. 2016) (quoting

  Dvorak v. Mostardi Platt Assoc., Inc., 289 F.3d 479, 483 (7th Cir. 2002)). As explained above,

  genuine issues of material fact exist regarding whether Ms. Freese is able to perform the essential

  functions of her job with or without reasonable accommodation—specifically, whether she could

  perform some of the processes while still complying with her permanent restrictions, whether a

  four-way process rotation is an essential function of the job, and whether she could perform the

  essential functions of the Process Associate position with the accommodation of a two-way process

  rotation. Therefore, Ms. Freese's discriminatory discharge claim may also proceed, and HMIN's

  Motion for Summary Judgment on this claim is DENIED.

                 3. Limits on Damages

         HMIN argues that if Ms. Freese's claims survive summary judgment, her alleged wage

  damages must be limited in two ways. [Filing No. 32 at 30.] The Court will address each in turn.

                         a. Temporal Limitations

         First, HMIN argues that Ms. Freese's damages are limited to those arising after April 5,

  2017 because she did not file her EEOC Charge until January 30, 2018, barring any claim based

  on alleged discrimination or failure to accommodate that occurred prior to April 5, 2017 (300 days

  before the filing of her Charge). [Filing No. 32 at 30.]

         Ms. Freese did not respond to HMIN's argument on this issue.

         HMIN emphasizes Ms. Freese lack of response to this issue, and argues that she has waived

  any claim for damages for any alleged wrongdoing prior to April 5, 2017. [Filing No. 43 at 19-

  20.]



                                                   29
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 30 of 33 PageID #: 631




         Claims for discrimination under the ADA "must be filed 300 days after the alleged

  unlawful employment practice occurred." Stepney v. Naperville Sch. Dist., 392 F.3d 236, 239 (7th

  Cir. 2004). Ms. Freese filed her EEOC Charge on January 30, 2018, so the only conduct that could

  be the subject of her Charge must have taken place after April 5, 2017. Ms. Freese did not respond

  to HMIN's argument on this issue, and therefore, she has waived any argument that she might have

  had with respect to her claim for any damages prior to April 5, 2017. See Bonte v. U.S. Bank, N.A.,

  624 F.3d 461, 466 (7th Cir. 2010) ("Failure to respond to an argument . . . results in waiver."); De

  v. City of Chi., 912 F. Supp. 2d 709, 733 (N.D. Ill. 2012) (stating that, if a party does not present

  an argument concerning why summary judgment should not be entered on a particular claim, "the

  claim is deemed waived and the nonmoving party will lose the motion") (citations omitted). Ms.

  Freese indicates that she is seeking wages that were lost while she was on her unpaid leave of

  absence, which began in September 2016. [Filing No. 31-3 at 211-212.] However, her failure-to-

  accommodate claim for the period of September 2016 to April 5, 2017 is time-barred. Stepney,

  392 F.3d at 239. Accordingly, her failure-to-accommodate claim is limited to the time she was on

  a leave of absence from April 5, 2017 to November 2, 2017 (the date she was terminated), and

  HMIN's Motion for Summary Judgment on this issue is GRANTED.

                         b. Failure to Mitigate

         HMIN also argues that Ms. Freese failed to mitigate her damages because she did a

  minimal-at-best job search simply to "receive unemployment," and that job search ended on April

  3, 2017, when she had received the maximum amount of unemployment benefits; she was not

  interested in starting a different career; and she decided to voluntarily retire. [Filing No. 32 at 31

  (quoting Filing No. 31-1 at 189).] Therefore, HMIN argues, the Court should deny Ms. Freese's

  claims for back and front pay damages and benefits.



                                                   30
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 31 of 33 PageID #: 632




         Ms. Freese objects to HMIN's contention that she failed to mitigate her damages, noting

  that she began searching for jobs after she was placed on administrative leave, but that she would

  have lost her health insurance covered by HMIN if she left HMIN for another job. [Filing No. 38

  at 13.] Although she interviewed for several jobs, those potential positions were either located too

  far away to be feasible for her or they paid far less and offered inferior benefits than HMIN, where

  she was still technically employed. [Filing No. 38 at 14.] She contends that her decision to retire

  in January 2018 was made in light of HMIN's termination of her employment and, had HMIN

  permitted her to remain working, she did not plan to retire until she turned sixty-six in 2019.

  [Filing No. 38 at 14.] Ms. Freese argues that she mitigated her damages by actively searching for

  jobs, and HMIN has produced no evidence showing that had she searched harder she would have

  found employment comparable to her pay and benefits from HMIN. [Filing No. 38 at 14.]

         "The employer generally bears the burden of proving a failure to mitigate, which entails

  showing not only a lack of reasonable diligence but also a reasonable likelihood that the plaintiff

  might have found comparable work by exercising reasonable diligence." Brown v. Smith, 827 F.3d

  609, 616 (7th Cir. 2016) (quotation marks and citation omitted). "The Seventh Circuit has defined

  'comparable work' as a position that affords 'virtually identical promotional opportunities,

  compensation, job responsibilities, working conditions[,] and status' as the previous position."

  Moore v. Univ. of Notre Dame, 22 F. Supp. 2d 896, 906 (N.D. Ind. 1998) (quotation and citation

  omitted). Additionally, "a claimant has no obligation to accept lesser employment . . . or relocate

  to a new community." Id. (citations omitted). The reasonableness and duration of a job search

  can depend on the plaintiff's background and individual characteristics. Id. (citing Rasimas v.

  Mich. Dep't of Mental Health, 714 F.2d 614, 624 (6th Cir. 1983) (noting "Older claimants need

  not exert as much effort as young claimants").



                                                   31
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 32 of 33 PageID #: 633




         The record evidence shows that Ms. Freese applied to numerous jobs during her leave of

  absence, although she testified that she "wasn't really pursuing new employment because [she] was

  still employed." [Filing No. 31-3 at 201-205] She states that the jobs for which she interviewed

  were either "too far away to make it feasible" or she "wasn't really what they were interested in,"

  and they "were $10 an hour, $12 an hour, and [she] really wasn't interested in starting another

  career at that point." [Filing No. 31-3 at 205-206.] This evidence presents an issue of fact

  regarding whether Ms. Freese failed to mitigate her damages by not accepting any of these jobs.

  See Moore, 22 F. Supp. 2d at 905 (defendant did not meet burden to show claimant failed to

  mitigate damages when he did not accept another position, noting that that position offered a

  significantly lower salary). Moreover, the issue of a potential failure to mitigate should take into

  account Ms. Freese's background and individual characteristics, such as the fact that she was still

  technically employed at HMIN and was covered by its health insurance during that time and the

  fact that she was in her sixties and planned to retire soon. See id. (court noted that claimant was

  sixty-six at the time and "[t]he options available to him are not as great as to those available to

  someone younger," and because he "is at or near retirement age, it is unlikely he will find

  comparable employment at the salary level he enjoyed while at Notre Dame"). Another issue of

  fact regarding reasonable diligence is presented by Ms. Freese's decision to not continue her job

  search efforts from April 3, 2017 (when her unemployment benefits stopped and she decided that

  she would retire), through November 2, 2017 (the date of her termination), and to January 1, 2018

  (the date that she voluntarily retired). This presents an issue of fact as to whether these decisions

  to retire earlier than she would have if she was still employed at HMIN, and to stop searching for

  comparable employment, were reasonable. These issues of fact are for the jury to decide at trial,




                                                   32
Case 1:18-cv-04016-JMS-MPB Document 48 Filed 06/25/20 Page 33 of 33 PageID #: 634




  not the Court at the summary judgment stage. Accordingly, the Court DENIES HMIN's Motion

  for Summary Judgment on their affirmative defense that Ms. Freese failed to her mitigate damages.

                                                  IV.
                                            CONCLUSION

         The Court finds that fact issues exist regarding whether Ms. Freese is a qualified individual

  under the ADA and whether she made reasonable efforts to mitigate her damages. Those issues

  of fact must be decided by the jury, and therefore prevent the entry of summary judgment on those

  issues. For the reasons outlined above, the Court GRANTS IN PART and DENIES IN PART

  HMIN's Motion for Summary Judgment, [31], as follows:

             •   GRANTED as to Ms. Freese's claims for age and sex discrimination brought under

                 Title VII of the Civil Rights Act.

             •   GRANTED to the extent any claim for damages prior to April 5, 2017 is time-

                 barred;

             •   DENIED as to Ms. Freese's failure-to-accommodate claim;

             •   DENIED as to Ms. Freese's discriminatory discharge claim; and,

             •   DENIED as to HMIN's affirmative defense of failure to mitigate damages.




             Date: 6/25/2020




   Distribution via ECF only to all counsel of record


                                                  33
